Title: From James Madison to Richard Cutts, 8 August 1812
From: Madison, James
To: Cutts, Richard


Dear Sir
Washington Aug. 8. 1812
I have had the pleasure of receiving yours of the 25th. Ult: The rancorous opposition in some of the E. States to the war, is peculiarly unfortunate, as it has the double effect of crippling its operations, and encouraging the Enemy to withold any pacific advances otherwise likely to be made. It appears that the B. Cabinet has been forced into a reconsideration of their refusal to repeal the Orders; but whether they will adopt such a repeal as will be an effective step towards adjustment; or whether they will repeal at all after a knowledge of the war, and above all, of the factious proceedings agst. it remains to be seen. Their delay in removing the Orders out of the way, may have the advantage of letting our vessels in England hear of the war before they avail themselves of the removal and anticipated repeal of the Non: Imp: act. In that case, they will surely be prudent eno’ not to encounter the risks without passports that will make them perfectly safe. Hull has raised the standard with some eclât on the Canada shore. He was preparing cannon & Mortars for the Attack on Malden. The Indians seem to be pretty generally in that quarter withdrawing from their allies. At Niagara there is or will be a force which I hope will effectually co-operate with Hull. But what are we to do as to the main expedition towards Montreal, under the manoeuvering counteractions of Strong & Griswold, and the general chill diffused by federalism throughout the region from which the requisite force was to be drawn? I wish the zeal of the S. & W. could be imparted to that region. It overflows so much in Kent:y: & Tenns. &c. that if disaffection takes place, it will be from disgust & disappt. at not being called into active service. We all join in Affece. remembrance to Mrs. C & the little family. Yrs. sincerely
J. Madison
